DAVIDSON, Judge.
This is a conviction for the theft of an automobile alleged to be of the value of $200. The punishment was assessed at life imprisonment in the penitentiary by reason of two prior felony convictions.
Appellant challenges the sufficiency of the evidence to support the conviction for the primary offense charged, which is the theft of an automobile, because there was no evidence showing that the stolen automobile was valued in excess of $50.
It is a felony in this state to steal an automobile only when the value is $50 or over. It becomes imperative, then, that the value of the automobile alleged to have been stolen must be proven. Price v. State, (page 326, this volume), 308 S.W. 2d 47.
Because the evidence is insufficient to support the conviction, the judgment is reversed and the cause is remanded.